Citation Nr: 0802473	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-36 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of colon 
cancer.

2.  Entitlement to service connection for bilateral plantar 
fibromatosis.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel



INTRODUCTION

The veteran's DD Form 214 shows active military service from 
January 1961 to January 1967 and 2 years, 5 months and 29 
days of prior active service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied the veteran's claims seeking 
entitlement to service connection for residuals of colon 
cancer and bilateral plantar fibromatosis.  


FINDINGS OF FACT

1.  There is no competent medical evidence that relates 
residuals of colon cancer to  active service.

2.  There is no competent medical evidence that relates 
bilateral plantar fibromatosis to active service.


CONCLUSIONS OF LAW

1.  A disability manifested by residuals of colon cancer was 
not incurred in, or aggravated by, active military service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

2.  Bilateral plantar fibromatosis was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, VA's duty to notify was satisfied by way of a letter 
sent to the appellant in January 2005 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from October 1997 to February 2004.  The 
appellant was afforded VA medical examinations in April and 
December 2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, such notice was 
provided to the veteran prior to certification of the appeal 
to the Board.  Moreover, service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed disabilities.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as malignant 
tumors, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.    

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

Service Connection for Residuals of Colon Cancer

The veteran contends that his colon cancer was as a result of 
asbestos and lead exposure while serving in the United States 
Navy.  

Service medical records dating from 1958 are silent for 
complaints, findings, diagnoses or treatment for colon 
cancer, although the records indicate that the veteran had 
complained of and had been treated for other ailments.  In a 
service separation examination of January 1967, no problems 
were noted.  

Private treatment records of October to November 1997 
indicate that the veteran was operated on for colon cancer.  
In June 1998 the veteran had a post-surgical colonoscopy, and 
in July 1998, a postoperative colon hernia was repaired with 
mesh.  He developed two seromas that required surgical 
drainage in September and November 1998.  The veteran had 
additional colonoscopies in November 2000, November 2002 and 
February 2004.

A December 2005 VA examination revealed that the colon cancer 
residuals had moderate to mild effect on the veteran's daily 
activities, but opined that it was not possible to resolve 
the question as to whether the colon cancer was caused by 
exposure to asbestos in service without resorting to mere 
speculation.  A November 2006 addendum to the opinion, 
including review of the claims file, indicated that there was 
no connection between asbestos exposure and colon cancer.  
The examiner stated that colon cancer is very common as the 
second cause of cancer related deaths and that genetic 
factors lead to an increase in the risk along with alcohol 
consumption, inflammatory bowel disease, smoking and diet.  
As service medical records indicated negative x-rays in 1961 
and 1966 and the separation examination showed normal 
evaluation of lungs, chest, abdomen and viscera at discharge, 
the examiner opined that it is less likely as not (less than 
50 percent probability) that the veteran's colon cancer was 
caused as a result of asbestos exposure in service.

In July 2006, a former Navy Master Chief Petty Officer 
provided a buddy statement in which he indicated that the 
veteran had been exposed to asbestos while serving aboard 
ships as a Seaman.

In this case, in addition to the absence of evidence of colon 
cancer in service, the evidence is negative for post-service 
complaints, treatment, or findings regarding colon cancer 
until 1997, which is, notably, 30 years after service 
separation.

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since December 2004 that 
his currently diagnosed colon cancer was incurred in service.  
However, in order to render a competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu supra.
 
The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for colon cancer and the absence of 
post-service evidence of any complaints, findings, or 
treatment for colon cancer until 30 years after service.  
Also weighing against the veteran's claim is the VA 
examination opinion of December 2005, with addendum of 
November 2006, that there is no medical nexus between the 
veteran's colon cancer and his service.  The examiner took 
into consideration the fact that the veteran was exposed to 
asbestos in service.

After a review of all the evidence of record, the Board finds 
that the veteran's currently diagnosed residuals of colon 
cancer are not related to service.  Medical treatment for 
colon cancer did not occur until 30 years after service.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the veteran's claim, and the claim must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert supra.

Service Connection for Bilateral Plantar Fibromatosis

The veteran contends that his bilateral plantar fibromatosis 
was incurred in service.  However, while service medical 
records indicate the veteran had no bilateral plantar 
fibromatosis noted upon service entry, in June 1966 he had a 
cyst on the bottom of his right foot removed from the 
superficial longitudinal tendon.  It was diagnosed as fibroma 
or ganglion on the sole of his right foot, although his 
separation examination of June 1967, a year later, indicated 
no foot problems.

In February 1998 the veteran received private treatment for 
sore and tender feet, but, as he is a diabetic, the physician 
noted that his blood sugar had been under reasonable control 
and prescribed medication for the foot condition.  In October 
2004, a private podiatrist wrote that the veteran had 
continual persistent systematic fibromatosis to the bilateral 
arch areas to which he had multiple surgeries, and was having 
reoccurrence of the neoplasms with tenderness.  

A VA examination of April 2005 indicated that the veteran's 
bilateral plantar fibromatosis had moderate impact on his 
daily activities and that the question of whether the 
fibromatosis could be related to the military could not be 
resolved without resorting to mere speculation.  The examiner 
found that although the veteran had a ganglion cyst removed 
in the service only from the right foot, he was unable to say 
that the ganglion caused him many more surgical procedures 
after the military that were undocumented.  The examiner 
stated that he believed the veteran's hammertoes and chronic 
foot pain were caused by his obesity.

With the exception of the veteran's June 1966 cyst removal 
for fibroma of the right foot in service, the evidence is 
negative for post-service complaints, treatment, or findings 
regarding bilateral plantar fibromatosis until 2004, which 
is, notably, 37 years after service separation.  

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since December 2004 that 
his currently diagnosed bilateral plantar fibromatosis was 
incurred in service.  However, in order to render competent 
medical opinion, a witness must be competent to be probative 
as to the facts under consideration, and the veteran does not 
possess the requisite medical expertise to render such an 
opinion.  Espiritu supra.
 
The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for bilateral plantar fibromatosis and 
the absence of post-service evidence of any complaints, 
findings, or treatment for bilateral plantar fibromatosis 
until 31 years after service.   Also weighing against the 
veteran's claim is the VA examination opinion of April 2005 
that there is no medical nexus between the veteran's 
bilateral plantar fibromatosis and his service.

After a review of all the evidence of record, the Board finds 
that the veteran's currently diagnosed bilateral plantar 
fibromatosis is not related to service.  The first medical 
treatment for it did not occur until 31 years after service.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; Gilbert supra.


ORDER

Service connection for residuals of colon cancer is denied.

Service connection for bilateral plantar fibromatosis is 
denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


